Title: To Alexander Hamilton from Adam Hoops, 9 May 1800
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            Fort Jay 9 May 1800
          
          I have received from Capt Eddins a letter, the object of which is to obtain leave of absence untill he has settled all his affairs in the State of Virginia—I beg leave to lay the letter before you as presenting the best View of the subject and have the honor to be with great respect Sir yr Mo Ob Svt
          
            A Hoops M cdt
          
          Major General Hamilton New York
        